DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on January 06, 2022 in response to the Office Action mailed on October 06, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voloshynovskyy et al. (US 2012/0298743, hereinafter Volosh) and further in view of Marshall (US 2004/0211844)
With respect to claims 1, 12 and 20 Volosh discloses a smart device (abstract and figure 1), comprising: 
a camera (paragraph [0026]); 
a user interface (paragraph [0036]); and 
one or more processors configured to execute program instructions stored in a non-transitory memory storage, cause the smart device to perform a set of operations (paragraph [0032]) comprising: 
wherein the security feature is distorted by a reproduction of the product code and the security feature is adjacent to the barcode, determining based on the security feature, whether the product code is authentic or unauthentic (abstract and paragraphs [0012], [0017] and [0035])
obtained image data, that the product code is either authentic or rather that the product code is unauthentic; and if the determination is made that the product code is unauthentic, cause the user interface display to render an indication of unauthenticity, or else, if the determination is made that the produce is authentic, proceed with the transaction for the particular item, and
(i) if the product code is unauthentic, displaying, via the user interface, an indication of unauthenticity; or (ii) if the product code is authentic, proceeding with a transaction for the particular item (abstract and paragraphs [0012], [0017] and [0035]). 
	Volosh does not explicitly disclose the feature of causing a security feature to become visible by auto-focusing a lens of the camera using a focusing target embedded in the security feature, while the security feature is visible from the lens of the camera obtaining image data of a product code associated with a particular item, wherein the product code comprises a pattern printed as a barcode and a background pattern that contains both of the security feature and the focusing target.
However, Marshall teaches the feature, of causing a security feature to become visible by auto-focusing a lens of the camera using a focusing target embedded in the security feature, while the security feature is visible from the lens of the camera obtaining image data of a product code associated with a particular item, wherein the product code comprises a pattern printed as a barcode and a background pattern that contains both of the security feature and the focusing target (paragraphs [0007], [0009] and [0035]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Volosh to cause a security feature to become visible by auto-focusing a lens of the camera using a focusing target embedded in the security feature, while the security feature is visible from the lens of the camera obtaining image data of a product code associated with a particular item, wherein the product code comprises a pattern printed as a barcode and a background pattern that contains both of the security feature and the focusing target, as taught by Marshall in order to purchase a valid product. Incorporating such feature would reduce the losses for customer and merchant. 
With respect to claim 6 Volosh further teaches the feature wherein the set of operations further comprises: sending an authentication query to an authentication server, wherein the authentication query comprises at least a portion of the obtained image data; receiving, from the authentication server, an indication of an authenticity of the product code; and using the received indication as a basis to make the determination (abstract and paragraph [0035]).
With respect to claim 7 Volosh further teaches the feature wherein the indication comprises an indication of serialized information associated with the particular item (abstract and paragraph [0035]).
With respect to claims 8 and 17 Volosh further teaches the feature wherein proceeding with the transaction for the particular item comprises: determining a price for the particular item; and determining that a payment for the price has been tendered (abstract and paragraph [0035]).
With respect to claims 9 and 18 Volosh further teaches the feature wherein the set of acts further comprises: in response to determining that the payment has been tendered, providing a receipt indicating the payment tendered and the product type indicated by the product identification data (abstract and paragraph [0035]).
With respect to claims 10 and 19 Volosh further teaches the feature wherein the set of operations further comprises: if the product code is unauthentic, terminating the transaction for the particular item (abstract and paragraph [0035]).
With respect to claim 11 Volosh further teaches the feature wherein the set of operations further comprises: if the product code is unauthentic, sending an unauthenticity indication to an authentication server (abstract and paragraph [0035]).
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687